Citation Nr: 1216140	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1974.  The Veteran died in April 1974.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and issued by the RO in New Orleans, Louisiana.

The appellant and her daughter testified before a  now-retired Veterans Law Judge sitting at the New Orleans, Louisiana, RO in March 2011.  A transcript of the hearing is associated with the claims file.  In April 2012, the appellant, through her representative, informed VA that she does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom she testified in March 2011 is no longer employed by the Board.  38 C.F.R. § 20.707 (2011). 

In October 2011, the appellant submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.



FINDINGS OF FACT

1.  In an unappealed decision issued in December 1975, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the final December 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died on April [redacted], 1974, and the death certificate, signed by a physician, reflects that the immediate cause of his death was cerebral trauma and hemorrhage; the physician found that the death was a suicide by self-inflicted gunshot wound of head.

4.  At the time of the Veteran's death, he was not service-connected for any disability.

5.  Resolving all reasonable doubt in the appellant's favor, the cause of the Veteran's death is etiologically related to his military service, to include his documented depression.


CONCLUSIONS OF LAW

1.  The December 1975 Board decision that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 4004 (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 1312, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen and grant the appellant's claim of entitlement to service connection for the cause of the Veteran's death constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and implementing regulations.

New and Material Evidence

As an initial matter, the Board has considered the appellant's statement at the March 2011 Board hearing that she submitted the Veteran's service records.  See transcript, p. 3.  The Board is cognizant that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, the Veteran's service treatment records were considered in the Board's December 1975 decision.  However, his service personnel records were not received until September 2008.  Even, so the Board finds that such newly received service department records are not relevant to the claimed in-service event, injury, or disease as their content is essentially duplicative of the evidence contained in the Veteran's service treatment records.  Consequently, 38 C.F.R. § 3.156(c) does not apply in this case.

In her June 2008 claim and other documents of record, the appellant contends that the Veteran committed suicide as a result of depression which had its onset in service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness. Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302.  In all instances any reasonable doubt should be resolved favorably to support a finding of service connection.  38 C.F.R. §§ 3.102, 3.302(c)(2).

Generally, personality disorders are not eligible for service connection, as they are not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  However, such conditions may be service-connected if they are subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant's claim for service connection for the cause of the Veteran's death was originally denied in a December 1975 decision as the Board found that the Veteran's suicide was the result of his own willful misconduct.  The Board further found that, even assuming that the Veteran's suicide was precipitated by mental unsoundness, the evidence does not show that the unsoundness exhibited at the time of his suicide was attributable to a psychotic or psychoneurotic disorder incurred in service, because his primary psychiatric condition in service was found to be a result of a personality disorder and drug addiction.  At the time of such decision, the Board considered the Veteran's service treatment records, the Veteran's death certificate, a police report, an autopsy report, and the coroner's report.

The appellant was given notice of the Board's denial with her procedural and appellate rights at her address of record, but she did not request reconsideration of the Board decision.  In this regard, the Board notes that the December 1975 decision was issued prior to the inception of the United States Court of Appeals for Veterans Claims (Court) and, as such, appealing the Board's decision was not an option at the time.  Rather, reconsideration was the appellant's only recourse.  There was no indication that the letter was returned or not received by the appellant.  

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  As the Chairman did not order reconsideration of the Board's December 1975 decision, it is final.  Therefore, the Board's December 1975 decision is final as to her claim for service connection for the cause of the Veteran's death.  38 U.S.C. § 4004 (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed her application to reopen her claim of entitlement to service connection for the cause of the Veteran's death in June 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1975 Board decision, additional evidence has been received, including an undated opinion from C.M.I., Licensed Professional Counselor (LPC), to the effect that the Veteran suffered from an acquired neuro-psychiatric condition before his release from service, and was of unsound mind and depressed at the time of his suicide.  Additionally, a February 2012 independent medical opinion has been received, in which the author opined that the evidence is consistent with the development of a depressive disorder in the service that became chronic and may have been a factor in the Veteran's suicide.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the appellant's claim.  Specifically, the newly received competent medical evidence reflects that the Veteran suffered from an acquired neuro-psychiatric condition and/or a depressive disorder during service, and was of unsound mind and depressed at the time of his suicide.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for the cause of the Veteran's death.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service Connection for the Cause of the Veteran's Death

The appellant contends in her June 2008 claim that the Veteran committed suicide as a result of depression which had its onset in service.

The Veteran's service treatment records include psychiatric diagnoses and treatment, drug abuse, and the presence of a personality disorder.  In this regard, in May 1973, an in-service clinician noted that the Veteran had been having dry heaves every morning for 5 to 10 minutes for the past 2 to 3 months, and had lost 20 pounds in the past 4 weeks.  The clinician diagnosed the Veteran with anxiety, and prescribed Valium.

In-service clinicians noted in November 1973 and December 1973 that the Veteran had volunteered for a drug detoxification program in October 1973.  In an October 1973 Physical Profile Serial Report, a medical officer characterized the Veteran as a drug abuser (experimenter).  In a November 1973 record, a clinician determined that an October 1973 urinalysis test showed the Veteran to be positive for the opiate morphine; the Veteran stated that he had been "smoking smack for 3 months."

In November 1973, an in-service clinician diagnosed the Veteran with both reactive depression and passive-dependent personality.  In a December 1973 report, an in-service physician administered multiple psychological tests and found that depression, anxiety, social withdrawal, guilt and agitation all appeared to be part of the Veteran's clinical picture; however, he found no evidence of an underlying thought disorder, mental illness, or organic disease that was disqualifying, and instead diagnosed the Veteran with schizoid personality, as well as heroin dependence and improper use of marijuana and amphetamines.

In a January 1974 Physical Profile Serial Report, a Profile Officer diagnosed the Veteran with schizoid personality, and with drug abuse of heroin and marijuana.  In a  March 1974 Report of Medical Examination at separation from service, a clinician found that the Veteran's psychiatric status was normal; the clinician noted had used heroin, hashish, LSD, amphetamines and marijuana.

The Veteran's Certificate of Death includes a physician's finding that he committed suicide by self-inflicted gunshot wound of head on April [redacted], 1974-seven days after his March [redacted], 1974, separation from service.

The appellant testified at her March 2011 hearing before a now-retired Veterans Law Judge that on the first night that they reunited after his separation from service, the Veteran awoke her after midnight and took her at gunpoint into a wooded area near railroad tracks.  See transcript, pp. 10-13.  The appellant testified that the Veteran proceeded to shoot her in the head, and then fatally shot himself.  Id. at p. 14.  The appellant testified that the Veteran was not under the influence of drugs or alcohol at the time of his suicide.  Id. at p. 16.  She further stated that the Veteran seemed like an absolutely, totally different person when he awakened her that night.  Id. at p. 16.

A Police Report, dated April 1974, indicates that it was ascertained at the Louisiana State Police Crime Lab that a bullet removed from the appellant's shoulder and a bullet removed from the Veteran's head were both fired from the same weapon.  The death certificate, signed by a physician, reflects that the immediate cause of his death was cerebral trauma and hemorrhage; the physician found that the death was a suicide by self-inflicted gunshot wound of head.  The coroner's report and the autopsy report are also consistent with such findings.

In an undated opinion, C.M.I., LPC, noted that she had reviewed the Veteran's claims file and service treatment records.  She opined that the Veteran suffered from an acquired neuro-psychiatric condition before his release from service, and was of unsound mind and depressed at the time of his attempted murder of his wife and suicide.  In support of her conclusions, C.M.I. cited the results of the Veteran's December 1973 in-service psychological tests, the police report, VA field interviews of the appellant, and the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM IV-TR).  Specifically, C.M.I. noted that the DSM IV-TR, at Diagnostic Code 301.20-schizoid personality disorder-indicates that individuals with schizoid personality disorder may sometimes develop Major Depressive Disorder, and she opined that the Veteran was depressed and had exhibited an odd and peculiar behavior at the time of his suicide and attempted murder of his wife.

In August 2011, the Board obtained a Veterans Health Administration (VHA) opinion from a VA staff psychiatrist.  The psychiatrist opined that:

Within her expert opinion, [C.M.I], [an] outside expert for the appellant, infers that a diagnosis of Schizoid Personality Disorder has been made [as distinct from the December 1973 finding of schizoid personality].  She further suggests this diagnosis was an antecedent to Major Depressive Disorder.  [C.M.I.] utilizes the Diagnostic and Statistical Manuel [sic] Text Revision-IV (DSM TR IV) for support of these conclusions.  Unfortunately, her use of criteria last revised in 2000, invalidates much of her opinion.  At the time of the diagnoses made by [the in-service clinician], he would have been using criteria from the DSM II.  [C.M.I.] is correct in identifying that persons with a Schizoid Personality may suffer with a co-morbid Major Depressive Disorder, but [that] is not always the case.  The presence of a Schizoid Personality would not elevate the likelihood of a comorbid Major Depressive Disorder to 50% or more probable.  While a Schizoid Personality may be an antecedent to a Major Depressive Disorder, her opinion must be speculation.  As he clearly states, [the in-service clinician] believed that the Veteran[']s depressive symptoms were of a reactive nature.  Using modern DSM TR IV terminology, the Veteran's differential diagnosis would have included Substance Induced Mood Disorder or Adjustment Disorder with Depressed Mood.  (Italics removed.)

Additionally, the August 2011 VA staff psychiatrist found that "Based upon available limited evidence, there is no indication that the Veteran's drug dependence was the result of another in-service psychiatric disorder.  His substance abuse predated psychiatric treatment."

In February 2012, the Board obtained an independent medical opinion from a non-VA clinician.  Such clinician opined:

Before he left the service [the Veteran] was noted to have anxiety symptoms and depressive symptoms that led to prolonged GI [gastrointestinal] symptoms.  After the service he had episodes of what appears to be depressive symptoms and later increased suspiciousness superimposed on substance abuse.  He appears to have had an agitated depressive reaction that later became chronic dysthymia.  An underlying personality disorder and subsequent substance abuse probably altered his ability to express the verbal signs associated with depression.  However he has been isolative, sometimes irritable, showing sleep disturbance and weight loss which would be consistent with [dysthymia] or major depression.  In conclusion he appeared to have had a personality disorder, probably not schizoid since he developed an appropriate heterosexual relationship, that could have served as a template for distress in the military and development of a depressive disorder which occurred while he was in the military.  He either later on or immediately after discharge from the military developed a substance abuse disorder....The evidence is consistent with the development of a depressive disorder in the service that became chronic and which may have been a factor in the suicide.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the aforementioned clinicians are so qualified, their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the positive nexus opinion provided by C.M.I. is entitled to greater probative weight than the August 2011 opinion from the VA staff psychiatrist for four reasons.  First, the VA staff psychiatrist erred in suggesting that C.M.I. relied on the December 1973 in-service diagnosis of schizoid personality alone to opine that the Veteran was depressed.  Specifically, the VA staff psychiatrist stated that "[C.M.I.] is correct in identifying that persons with a Schizoid Personality may suffer with a co-morbid Major Depressive Disorder, but [that] is not always the case.  The presence of a Schizoid Personality would not elevate the likelihood of a comorbid Major Depressive Disorder to 50% or more probable.  While a Schizoid Personality may be an antecedent to a Major Depressive Disorder, [C.M.I.'s] opinion must be speculation."  However, in reviewing C.M.I.'s opinion, the Board finds that, in addition to the cited abstract association between schizoid personality and major depressive disorder, she also relied on such contextually relevant documents as the police report and VA field interviews of the appellant in reaching her conclusion.

Second, the Board finds that the VA staff psychiatrist erred by alternately rejecting and endorsing the DSM TR IV.  Addressing C.M.I.'s opinion, he stated that "Unfortunately, her use of [the DSM TR IV] criteria last revised in 2000, invalidates much of her opinion."  The VA staff psychiatrist then proceeded to characterize DSM TR IV terminology as "modern" when using it to provide his own opinion.  Such inconsistency invalidates his rationale for rejecting C.M.I.'s medical opinion.

Third, the VA staff psychiatrist opined that "Using modern DSM TR IV terminology, the Veteran's differential diagnosis would have included Substance Induced Mood Disorder or Adjustment Disorder with Depressed Mood."  However, he provided no rationale for this opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a rationale for medical opinions is required in order to facilitate review by VA and appellate courts).

Fourth, the VA staff psychiatrist erroneously asserted that the Veteran's "substance abuse predated psychiatric treatment."  Review of the claims file reveals that the Veteran lost 20 pounds in 4 weeks, was diagnosed with anxiety, and was prescribed Valium in May 1973, whereas he first tested positive for drugs in October 1973.  The Veteran also described his onset of drug use as beginning as early as August 1973 when he stated in November 1973 that he had been "smoking smack for 3 months."  There is no record of drug use prior to his May 1973 diagnosis of anxiety.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

The Board further finds that the February 2012 independent medical opinion provides significant support to the appellant's claim.  As noted above, such opinion found that "The evidence is consistent with the development of a depressive disorder in the service that became chronic and which may have been a factor in the suicide."  Although the independent medical opinion is not conclusive as to whether the Veteran's in-service depressive disorder was a factor in his suicide, the finding of a depressive disorder in service is sufficient, when combined with C.M.I.'s opinion that the Veteran was depressed at the time of his suicide, to warrant a determination that the precipitating mental unsoundness is service connected, since the evidence of whether the Veteran had a depressive disorder acquired in service that led to his suicide is at least in equipoise.  38 C.F.R. §§ 3.102, 3.302.

Moreover, the Board finds that service connection is warranted because the Veteran lacked mental soundness at the time of his suicide.  38 C.F.R. § 3.302.  Specifically, the February 2012 independent medical opinion includes a finding that the Veteran was of unsound mind at the time of his suicide.  Furthermore, a reasonable adequate motive for suicide which could lead a rational person to self-destruction is not of record in this case.  Although the appellant noted that the Veteran questioned whether he was the father of the appellant's daughter, the Board finds that this question is not a reasonable adequate motive for suicide in light of the fact that the appellant assured him that he was the father, and "at no time...g[a]ve him the impression that [she] didn't love him [or] was being unfaithful."  See transcript, pp. 14, 31-32.

The Board further finds that the appellant is both competent and credible in her testimony that the Veteran was not under the influence of drugs or alcohol at the time of his suicide.  See transcript, p. 16.  The Board bases this conclusion on the internal consistency of her testimony and the absence of findings of drugs or alcohol in the Certificate of Death, autopsy, coroner's report, and police report.  Consequently, the Board finds that the Veteran's cause of death was not a result of the abuse of alcohol or drugs.  38 C.F.R. § 3.301.

In light of the findings noted on the Veteran's death certificate, autopsy, coroner's report, and police report, and the medical opinions provided by C.M.I. and the February 2012 independent clinician, the Board resolves all reasonable doubt in favor of the appellant and finds that the cause of the Veteran's death is etiologically related to his military service.  As such, service connection for the cause of the Veteran's death is warranted.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


